Citation Nr: 1438133	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-11 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hereditary hemochromatosis.
 
2.  Entitlement to an initial compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel





INTRODUCTION

The Veteran had active service from June 1975 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in February 2012.  In May 2012, the Board issued a decision denying an initial compensable evaluation for erectile dysfunction and remanding the issue of service connection for hereditary hemochromatosis.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In August 2011, VA issued a rule that stated § 3.103 did not apply to hearings before the Board.  In the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), a settlement agreement was reached and VA agreed to repeal the rule and offered those potentially affected veterans (for Board decisions from August 23, 2011 through June 18, 2012), the opportunity to vacate the Board decision involving the veteran with the option to appear for a new hearing.  The Board sent the Veteran a letter explaining his options under the settlement agreement in September 2013.  The Veteran has chosen to have the prior decision vacated and to also appear for a new hearing.  The May 2012 decision has already been vacated and the matter must now be returned to the RO to provide the Veteran the opportunity for a new hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing to be conducted at the RO before a Member of the Board or via videoconference, and notify him of the scheduled hearing at the current address of record, in the order that the request was received. A copy of the notice provided to the Veteran and his representative of the scheduled hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

